Name: Commission Regulation (EC) No 1989/97 of 10 October 1997 repealing Regulation (EC) No 1749/97 concerning the stopping of fishing for cod by vessels flying the flag of Spain
 Type: Regulation
 Subject Matter: maritime and inland waterway transport;  fisheries;  Europe
 Date Published: nan

 14. 10 . 97 EN Official Journal of the European Communities L 280/ 11 COMMISSION REGULATION (EC) No 1989/97 of 10 October 1997 repealing Regulation (EC) No 1749/97 concerning the stopping of fishing for cod by vessels flying the flag of Spain divisions Vllb, c , d , e , f, g, h, j , k, VII, IX, X; CECAF 34.1.1 (EC-zone) by vessels flying the flag of Spain or registred in Spain should therefore be permitted; whereas consequently it is necessary to repeal Regulation (EC) No 1749/97, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system ap ­ plicable to the common fisheries policy ('), as last amended by Regulation (EC) No 686/97 (2), and in par ­ ticular Article 21 (3) thereof, Whereas Commission Regulation (EC) No 1749/97 (3) stopped fishing for cod in the waters of ICES divisions Vllb, c, d , e , f, g, h , j , k, VIII , IX, X; CECAF 34.1.1 (EC-zone) by vessels flying the flag of Spain or registered in Spain; Whereas, on 15 September 1997, France transferred to Spain 50 tonnes of cod in the waters of ICES divisions Vllb, c , d , e , f, g, h , j , k, VIII , IX, X; CECAF 34.1.1 (EC-zone); whereas fishing for cod in the waters of ICES HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1749/97 is hereby repealed . Article 2 This Regulation shall enter into force on the day fol ­ lowing its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 10 October 1997. For the Commission Emma BONINO Member of the Commission (') OJ L 261 , 20 . 10 . 1993, p . 1 . (2) OJ L 102, 19 . 4 . 1997, p. 1 . 3 OJ L 246, 10 . 9 . 1997, p . 2 .